DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, line 15, there is no support in the original disclosure for the electric motor providing a constant voltage. The specification fails to mention voltage or a constant voltage provided by the motor.
Additional, there is no support in the original discloser for the term “ wherein when a through bore of the nozzle configuration is changed from small to large, the speed of the electric motor increases, the control automatically adjusts the 2electric current of the electric motor to the constant value , and the flow rate of the nozzle configuration increases, and the outflow pressure decreases; and wherein when a through bore of the nozzle configuration is changed from large to small, the speed of the electric motor decreases the control automatically adjusts the electric current of the electric motor to the constant value, and the flow rate of the nozzle configuration decreases and the outflow pressure increases.”
These specific configurations associated with the claimed flow rates and fluid pressures are not disclosed.
The rest of the claims are rejected for depending from claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 15, it is unclear how an electric motor can provide a constant voltage. Id the constant voltage being provided to the electric motor, or does the electric motor actually provide a voltage?
The rest of the claims are rejected for depending from claim 1.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaercher (DE9013486U1).
Regarding claim 1 Kaercher shows  a pressure washer (figure), comprising: a pump (1) including a pump inlet (inlet to 1) for receiving liquid to be pressurized and a pump outlet (outlet of 1); a hose (2) including a hose inlet (fig) configured to be coupled in fluid communication with the pump outlet, and a hose outlet (fig); a wand (the part between 3 and 4) including a wand inlet (fig) configured to be coupled in fluid communication with the hose outlet, and a wand outlet (fig): a nozzle configuration (4) including  a first nozzle configuration and a second nozzle configuration [0025], wherein each of the first and second nozzle configurations is selectively capable of being coupled in fluid communication with the wand outlet (figure), and the first and second nozzle configurations have respective first and second through bores [0025], the first through bore configured to provide a different flow rate than the second through bore to discharge varying spray patterns having different flow rates and output pressures and address different jobs or applications of the pressure washer (different flow rates and output pressures is inherent to different shaped outlets. Additionally Kaercher teaches that a change in the outlet cross section causes a change in the fluid pressure in the pressure line ([0026]); an electric motor (6) including a rotatable output (inherent to electric motors) coupled with the pump for operating the pump to pressurize liquid and direct the liquid through the hose; the wand and a selected one of the first or second nozzle configurations coupled in fluid communication with the wand, the electric motor providing a constant voltage (the constant voltage provided by the motor can be zero, or the voltage applied to the motor can be constant for a very shirt amount of time) and drawing a level of electric current (inherent to an electric motor), and a control (9, 8) electrically coupled to the electric motor, the control holding the level of electric current drawn by the electric motor at a substantially constant value (the current set by knob 11), wherein the control senses an electric profile of the electric motor during operation and, in response; automatically adjusts the level of electric current drawn by the electric motor to thereby change the rate of rotation of the rotatable output depending on whether the first nozzle configuration or the second nozzle configuration is coupled in fluid communication with the wand [0026], wherein when a through bore of the nozzle configuration is changed from small to large, the speed of the electric motor increases (inherent because the pressure in the line will drop), the control automatically adjusts the 2electric current of the electric motor to the constant value [0026], and the flow rate of the nozzle configuration increases (inherent because the opening in the nozzle is bigger), and the outflow pressure decreases(inherent because the opening in the nozzle is bigger); and wherein when a through bore of the nozzle configuration is changed from large to small, the speed of the electric motor decreases (inherent because the pressure will increase), the control automatically adjusts the electric current of the electric motor to the constant value [0026], and the flow rate of the nozzle configuration decreases (inherent because the opening is smaller), and the outflow pressure increases (inherent because the opening is smaller).

Regarding claim 7,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output [0019] also the rev limit is the max sped of the motor)  
Regarding claim 8,  the first and second nozzle configurations further respectively comprise first and second nozzles independently attachable to the wand [0025].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1)  in view of Kieffer et al. (2012/0282121)
Regarding claim 2, Kaercher as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose that the electric motor further comprises a brushless DC motor. 
However,  Kieffer et al. teaches a pump that is driven by a brushless dc motor (112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a brushless DC motor in the sprayer of Kaercher as modified above in order to make it more efficient.
Regarding claim 3,  the control of Kaercher as modified above increases the level of electric current drawn by the brushless DC motor to thereby increase the rate of rotation of the rotatable output as a function of an increase in flow rate [0026].  
Regarding claim 4,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output.[0019] also the rev limit is the max sped of the motor)  
Regarding claim 6, the above combination does not include that  the substantially constant level of current is 15 Amps.  
However, one of ordinary skill in the art would know that increasing the amps increases the speed of the motor and vice versa, making the current is a results effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to see the constant amps at 15 amps, since it has been held the discovering an optimum value of a results effective variable involves only routine skill in the art.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) in view of Gardner et al. (2009/0065612)
Regarding claim 9, Kaercher as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose the first and second nozzle configurations further respectively comprise first and second nozzle configurations of an adjustable nozzle .

However,  Gardner et al. teaches an adjustable nozzle for a pressure washer (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use an adjustable nozzle on the pressure washer of Kaercher as modified above in order to easily adjust the spray pattern. 

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
The examiner notes that the applicant has not provided any specific arguments as to why the device of Kaercher does not meet all limitations of claim 1. The examiner has laid out in the above rejection how Kaercher meets al limitations of claim 1. Please see the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/2/2022